Citation Nr: 0306649	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  01-02 022	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) 
benefits for the veteran's estranged spouse prior to the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clark C. Evans, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1945.  He died in November 1999.  The appellant is the 
conservator for R.A., the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Muskogee, 
Oklahoma, Regional Office (Muskogee RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Los Angeles, California (Los Angeles 
RO).

As a preliminary matter, the Board notes that in November 
1998 the Muskogee RO denied a claim for an apportionment of 
the veteran's VA benefits for R.A., the veteran's estranged 
spouse.  In December 1998, the Muskogee RO received a notice 
of disagreement (NOD) from the denial of an apportionment of 
the veteran's VA benefits for R.A.

In November 1998, R.A. appointed the Oklahoma Department of 
Veterans Affairs as her representative.

In January and February 1999, the Muskogee RO received 
documents indicating the appellant had been appointed as the 
conservator of R.A.  The letters of conservatorship noted 
specific power had been granted to the appellant to handle VA 
related matters.  The Board finds these documents were 
sufficient to authorize the appellant to act on behalf of 
R.A.  See 38 C.F.R. § 20.301 (2002).

In November 1999, the appellant perfected the appeal as to 
the matter of entitlement to an apportionment of the 
veteran's VA benefits for R.A., the veteran's estranged 
spouse.  

In February 2000, the Muskogee RO received correspondence 
from the Oklahoma Department of Veterans Affairs and from the 
appellant indicating a desire to withdraw the appeal and his 
request for a hearing.  

In October 2000, the Muskogee RO noted the appellant had been 
certified as conservator and payee on behalf of R.A. and that 
nonservice-connected death pension benefits had been awarded 
to R.A. as the veteran's surviving spouse effective from 
December 1, 1999.

In an October 2000 notice of disagreement (NOD), the 
appellant expressed disagreement with the assigned effective 
dates and claimed R.A. was entitled to spousal benefits from 
1977 to November 1999 and widow's benefits from November 
1999.  

In December 2000, the Muskogee RO issued a SOC styling the 
issue as entitlement to an earlier effective date for payment 
of spouse and surviving spouse benefits.  In February 2001, 
the appellant submitted correspondence to perfect the appeal.

In correspondence dated in August 2001, the appellant revoked 
the power of the Oklahoma Department of Veterans Affairs as 
representative.

In August 2001, the appellant and one of R.A.'s caretakers 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The Board notes that during the August 2001 hearing the 
appellant stated he was satisfied with the effective dates 
assigned for the award of the nonservice-connected death 
pension and surviving spouse's aid and attendance benefits.  
The Board notes that the award, in fact, granted the earliest 
possible effective dates and finds that the appellant has 
withdrawn these matters from appeal.  As the appellant has 
withdrawn the appeal for earlier effective dates for the 
award of the nonservice-connected death pension and surviving 
spouse's aid and attendance benefits, the Board finds the 
issue listed on the title page of this decision is the only 
matter remaining for appellate review.  

In an October 2001 decision, the Board denied entitlement to 
additional VA benefits for the veteran's estranged spouse, 
R.A., prior to the veteran's death as lacking legal merit or 
entitlement under the law.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Joint Motion for Remand and to Stay 
Proceedings (Joint Motion), the appellant and the Secretary 
of Veterans Affairs (Secretary) asked the Court to vacate the 
October 2001 Board decision and to remand the appeal to the 
Board to provide adequate reasons and bases for its findings 
and conclusions.  (Joint Motion).  By Order entered in August 
2002, the Court granted this motion, vacated the October 2001 
Board decision and remanded the case to the Board for 
readjudication and disposition consistent with the Joint 
Motion.


REMAND

Review of the evidentiary record shows in February 1995, the 
appellant filed a claim requesting an apportionment of the 
veteran's VA benefits on behalf of R.A., the veteran's 
estranged spouse.

In a statement dated in April 1995, the veteran reported he 
could not recall when he last provided his estranged spouse 
any money but estimated that it was approximately 20 years 
earlier.  He stated, in essence, that he would not contest an 
apportionment to his spouse but that J.B., her custodian, had 
expressed concern about the effect the action would have on 
R.A.'s receipt of other assistance.

In July 1995, the Muskogee RO denied entitlement to an 
apportionment because a decrease in the veteran's benefits 
would cause undue hardship.

On August 15, 1998, before the veteran's death, the appellant 
filed another claim for apportionment of the veteran's 
nonservice-connected pension.  Attached to this claim was a 
durable power of attorney for health care given by R.A. to 
her grandson, the appellant.  It was noted that R.A. was 
incapacitated and unable to handle her affairs as a result of 
a stroke.  

In a letter to R.A., dated September 3, 1998, the Muskogee RO 
stated that it was unable to accept a durable power of 
attorney and that R.A. would have to sign all documents 
pertaining to her claim.  In a VA Form 21-4138  (JF), 
Statement in Support of Claim, signed on September 18, 1998 
by R.A., she indicated that she wished to pursue a claim for 
apportionment of the veteran's non-service connected pension.  
In that statement, R.A. described her present living and 
financial situation.  She stated she believed she was 
entitled to "back pay for 20 years."  

In November 1998 the Muskogee RO denied a claim for an 
apportionment of the veteran's VA benefits for R.A., the 
veteran's estranged spouse noting that apportionment would 
constitute a financial hardship for the veteran.  

In November 1998, R.A. appointed the Oklahoma Department of 
Veterans Affairs as her representative.  In December 1998, 
the Muskogee RO received from her representative an NOD with 
regard to the denial of an entitlement to an apportionment of 
the veteran's VA benefits for R.A.

In January and February 1999, the Muskogee RO received 
documents indicating the appellant had been appointed by the 
Superior Court of California, the County of San Luis Obispo 
as the conservator of R.A. and giving him specific power to 
handle VA related matters for R.A.  

In November 1999, the appellant perfected an appeal as to the 
matter of entitlement to an apportionment of the veteran's VA 
benefits for R.A., the veteran's estranged spouse.  The VA 
Form 9 was signed by both the appellant and R.A.

The veteran's certificate of death shows that he died in 
November 24, 1999 and indicated that at the time of death he 
was divorced.

In December 1999, the appellant filed a claim for death 
pension benefits for R.A., the veteran's surviving spouse, 
with the Muskogee RO.  An accompanying statement described 
R.A.'s relationship with the veteran including an account of 
events involving their separation in 1978.  

In February 2000 the Muskogee RO received statements from the 
appellant, J.D.B., and V.L.Y., in essence, reiterating the 
information provided in the December 1999 statement.

In February 2000, the Muskogee RO also received 
correspondence from the Oklahoma Department of Veterans 
Affairs and from the appellant indicating the appellant's 
desire to withdraw the appeal and request for a hearing.  The 
appellant appears to have handwritten the following 
statement:  "* [redacted]'s death has stopped the appeal for 
spouse pension claim * a [widow's] pension claim has been 
filed."  The appellant signed "[redacted] for [redacted] 
[redacted] (Conservator and Grandson)."

In March 2000, the Muskogee RO received correspondence in 
support of R.A.'s claim for entitlement to VA benefits as the 
veteran's surviving spouse.

In a June 2000 rating decision, the Muskogee RO awarded 
entitlement to nonservice-connected death pension and aid and 
attendance benefits for surviving spouse to R.A. effective 
from November 1, 1999.  A finding of incompetence was 
proposed.  In July 2000, the Muskogee RO determined that R.A. 
was incompetent for VA benefits purposes.  A September 2000 
VA fiduciary and field examination unit report recommended 
that [redacted] be certified as conservator.  In a letter 
dated October 19, 2000, the Muskogee RO notified the 
appellant that he had been certified as conservator and payee 
on behalf of R.A.

In a letter dated October 27, 2000 and styled as an NOD and 
demand for SOC, the appellant indicated that he believed that 
R.A. was entitled to spousal benefits from about 1977, the 
time that the veteran abandoned her.  He stated, in essence, 
that VA had been informed that the veteran was abusing R.A., 
failing to support her, and had abandoned her and that VA 
failed to assist R.A. by not acting on those reports.

The Muskogee RO construed this filing as an NOD as to the 
effective date of payment for spouse and surviving spouse 
benefits and issued a December 2000 SOC, denying an earlier 
effective date back to 1977.  In the SOC, the Muskogee RO 
noted that two claims for apportionment had been filed and 
denied in 1995 and in 1998.  Although denial of the second 
claim was appealed, the Muskogee RO determined that the 
appeal had been withdrawn by the appellant, R.A.'s 
conservator, in February 2000.  It also noted that because 
the veteran had not contributed to the support of his 
estranged spouse, he had not been entitled to receive an 
additional amount of VA pension for a dependent spouse during 
the period from October 16, 1980, to the date of his death.

In his February 2001 substantive appeal, the appellant 
reiterated his claim and, in essence, stated VA had failed in 
its duty to R.A. by not assisting her when she became 
estranged from the veteran.

At his August 2001 videoconference hearing before the 
undersigned Veterans Law Judge, the appellant reiterated his 
claim that he believed R.A. was entitled to VA pension 
benefits from the year the veteran abandoned her until his 
death in 1999.

In an October 2001 decision, the Board named [redacted] 
as the appellant and noted that he had perfected an appeal on 
behalf of R.A. as to the matter of an apportionment of the 
veteran's benefits.  But the Board added that the appellant 
withdrew this appeal and, therefore, this issue could not be 
addressed on appellate review.

As the Joint Motion reflects, both the December 1998 NOD and 
the November 1999 VA Form 9 were signed personally by R.A.  
The latter was signed by both R.A. and the appellant.  
However, the provisions of 38 C.F.R. § 20.204(c) (2002) 
require that withdrawal may be by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw either a NOD or substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  

As demonstrated by the facts recited above, the Muskogee RO 
has been inconsistent in its treatment of R.A. and/or [redacted]
[redacted] as the appellant or her conservator.  The civil court 
recognized [redacted] as R.A.'s conservator in January 
1999.  It appears that it was not until a letter dated 
October 19, 2000 that the Muskogee RO notified the appellant 
that he had been certified by VA as conservator and payee on 
behalf of R.A for VA benefit purposes.  Prior to that, the 
appellant had been informed that R.A. must sign all documents 
pertaining to her claim for apportionment.  Thus, the Board 
finds that the RO needs to address the validity of [redacted]
[redacted] conservatorship and its effect on the apportionment 
appeal, to include whether that appeal was properly 
withdrawn.  As this issue is  "inextricably intertwined" with 
the issue certified for appeal, it should be fully developed 
prior to appellate review of the certified issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Moreover, the Board observes that, during the pendency of 
this appeal the Veterans Claims Assistance Act of 2000 (VCAA) 
became effective.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
liberalizing legislation is applicable to the appellant's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes. See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which is effective August 29, 2001.  The VCAA 
provides a broader VA obligation to obtain relevant records 
and advise a claimant of the status of those efforts.

Thus, in compliance with the Joint Motion's directions, the 
Board finds that the case must be REMANDED to the RO for 
further development:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

2.  Following completion of the above, 
the RO should adjudicate the issue of 
whether the appeal of the November 1998 
rating action denying apportionment of 
the veteran's pension benefits has been 
withdrawn.  In particular, the RO must 
address the following questions: (1) A 
California court recognized [redacted]
[redacted] as the conservator of R.A. for 
purposes of VA benefits, beginning in 
January 1999, does this mean that VA 
recognized him as R.A.'s conservator when 
it received written notice of his 
conservatorship in January 1999; (2) If 
[redacted] was not recognized as the 
conservator of R.A. in January 1999, when 
was he recognized by VA as her 
conservator and why then; (3) If [redacted]
[redacted] was recognized by VA as R.A.'s 
conservator prior to the withdrawal 
submitted by R.A.'s representative on 
February 24, 2000, was the conservator's 
consent adequate to perfect withdrawal of 
the appeal of the apportionment issue 
without R.A.'s written consent; (4) If 
not, why not; and (5) Is the statement 
"[redacted]'s death has stopped the appeal 
for spouse pension claim" construed as a 
clear intent to withdraw the claim for 
apportionment of benefits or as a 
misapprehension on the conservator's part 
that he was estopped by the veteran's 
death from pursuing R.A.'s claim for an 
apportionment of benefits?

3.  Following completion of the above 
development, a comprehensive explanation 
of the reasons and bases for any opinion 
given should be prepared and incorporated 
into the claims folder and another sent 
to the appellant and his attorney.  The 
RO should set forth the laws and 
regulations, which establish the basis 
for its opinions.  If the RO determines 
the appeal of the November 1998 rating 
action denying an apportionment of the 
veteran's pension benefits was withdrawn, 
the appellant and his attorney should be 
provided notice of his appellant rights.  
Upon receipt of a timely NOD, if any, the 
RO should furnish the appellant and his 
attorney a statement of the case with 
citation to and discussion of all 
applicable law and regulations.  
Thereafter, if the appellant files a 
timely substantive appeal, the RO should 
certify the issue for appellate review 

4.  If the RO determines that the 
November 1998 rating action denying 
apportionment of the veteran's pension 
benefits was not withdrawn, the RO should 
readjudicate the issue of entitlement to 
additional VA benefits for the veteran's 
spouse prior to the veteran's death.  If 
the determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002), which fully sets 
forth the controlling law and regulations 
pertinent to this appeal.  The requisite 
period of time for a response should be 
afforded.   

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the appellant's claim.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



